Citation Nr: 1042838	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the left shoulder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the hips.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the right hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

In May 2008, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge who is no longer employed by the 
Board.  A transcript of the May 2008 hearing is associated with 
the claims file.  In compliance with 38 U.S.C.A. § 7107(c) and 
38 C.F.R. § 20.707, the Board sent the Veteran a letter in July 
2010 requesting that he indicate whether he wished to have a new 
hearing before a Veterans Law Judge.  As explained in the letter, 
because the Veteran failed to respond to the Board's letter 
within 30 days from the date of the Board's letter, the Board 
assumes that the Veteran does not wish to have another hearing, 
and will proceed with the adjudication of his claims.  

By a December 2008 decision, the Board denied the Veteran's 
claims for entitlement to service connection for a right knee 
disability, entitlement to service connection for a left knee 
disability, entitlement to service connection for hypertension, 
entitlement to service connection for prostate cancer, 
entitlement to service connection for a pain disorder, 
entitlement to service connection for tinnitus, and entitlement 
to service connection for vertigo.  By that same decision, the 
Board also denied reopening the Veteran's claims of entitlement 
to service connection for bilateral hearing loss, arthritis of 
the left shoulder, arthritis of the hips, and arthritis of the 
right hand.  The Board reopened the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder and remanded the issues of entitlement to service 
connection for posttraumatic stress disorder, entitlement to 
service connection for depression, entitlement to service 
connection for alcoholism, entitlement to service connection for 
a cervical spine disability, entitlement to service connection 
for headaches, and entitlement to service connection for a 
thoracolumbar spine disability.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2009, the parties submitted a Joint Motion 
for Partial Remand (Joint Motion) requesting that the portion of 
the Board's December 2008 decision which denied the Veteran's 
claims to reopen the issues of entitlement to service connection 
for bilateral hearing loss, arthritis of the left shoulder, 
arthritis of the hips, and arthritis of the right hand be vacated 
and remanded to the Board for additional development.  In an 
October 2009 Order, the Court granted the motion, remanded those 
issues to the Board for compliance with the Joint Motion, and 
dismissed the appeal as to the remaining issues.  

A July 2010 letter was sent to the Veteran in which he was given 
90 days from the date of the letter to submit additional argument 
or evidence in support of his appeal prior to the Board's 
readjudication.  In October 2010, the Veteran's representative 
submitted additional argument in support of the Veteran's claims.  
Of particular note, the Veteran's representative requested that 
the Veteran's "claim for vertigo also be remanded" because it 
is inextricably intertwined with the Veteran's claim to reopen 
the issue of entitlement to service connection for bilateral 
hearing loss.  However, by its October 2009 Order, the Court 
dismissed the Veteran's appeal as to all remaining issues 
exclusive of the Veteran's claims to reopen the issues of 
entitlement to service connection for bilateral hearing loss, 
left shoulder arthritis, arthritis of the hips, and right hand 
arthritis.  Thus, the Board's December 2008 denial of the 
Veteran's claim for entitlement to service connection for vertigo 
is final, and that issue is no longer before the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

In its October 2009 Order, the Court incorporated the terms of 
the October 2009 Joint Motion, and remanded the Veteran's claims 
to reopen the issues of entitlement to service connection for 
bilateral hearing loss, arthritis of the hips, left shoulder 
arthritis, and right hand arthritis to the Board for additional 
notice.  Specifically, the Joint Motion noted that, by a February 
2007 remand, the Board directed the RO to provide the Veteran 
with notice pursuant to the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Joint Motion concluded that the March 
2007 letter sent by the RO did not comply with the requirements 
of Kent, because it provided the Veteran with incorrect bases for 
the last final denials of his claims.  Thus, the Joint Motion 
found that remand was in order for the Board to ensure compliance 
with its February 2007 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that "a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").

Accordingly, the case is REMANDED for the following action:

1.  As directed by the October 2009 Joint 
Motion and October 2009 Order, the RO must 
review the July 1994 rating decision, which 
is the last final denial of the Veteran's 
claims for entitlement to service connection 
for bilateral hearing loss, arthritis of the 
left shoulder, arthritis of the hips, and 
arthritis of the right hand, and provide the 
Veteran with a letter which: (1) advises him 
of the correct bases for the last prior 
denial of his claims for entitlement to 
service connection for bilateral hearing 
loss, arthritis of the hips, arthritis of the 
left shoulder, and arthritis of the right 
hand; (2) notifies him of the evidence and 
information necessary to reopen his claims; 
and (3) notifies him of the evidence required 
to establish entitlement to his underlying 
service connection claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Thereafter, the RO must readjudicate the 
claims to reopen the issues of entitlement to 
service connection for bilateral hearing 
loss, arthritis of the hips, arthritis of the 
left shoulder, and arthritis of the right 
hand.  If any of the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

